DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 16 is dependent from previously withdrawn claim 14.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
Regarding limitations recited in claims 1-13 and 15 which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dragas et al. (In Vitro Multi-Functional Microelectrode Array Featuring 59 760 Electrodes, 2048 Electrophysiology Channels, Stimulation, Impedance Measurement, and Neurotransmitter Detection Channels).
Regarding claim 1, Dragas discloses a device for analysis of cells, said device comprising:
an active sensor area presenting a surface for cell growth on the device (Fig. 1, see: top surface of electrode array);
(Fig. 2, see: 59,760-Electrode Array; Fig. 3, see: array pixel; pg. 1577/A. Electrode Array);
recording circuitry having a plurality of recording channels, wherein each pixel is connected to a recording channel, the recording channel being configured to receive signals from the pixels in the active sensor area (Fig. 2, see: multiplexed switching configuration), and
wherein each recording channel of the recording circuitry comprises a reconfigurable component (Fig. 2, see: Analog Switch Matrix) which is selectively configurable between a first mode, in which the reconfigurable component is configured to amplify a received pixel signal, and a second mode, in which the reconfigurable component is configured to selectively pass a frequency band of the received pixel signal (Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
 each reconfigurable component in the second mode is configured to receive a modulation signal which is synchronized with an input current for stimulating cells on the active sensor area, wherein each reconfigurable component is configured to modulate the received pixel signal with the modulation signal for downconversion of the received pixel signal to baseband (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels; Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 3, Dragas further discloses each reconfigurable component in the first mode is configured to inactivate a modulating element and to amplify the received pixel signal (Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 4, Dragas further discloses each pixel is configured to be set to a recording mode, wherein a signal from the at least one electrode is connected to a source follower, which is further connected to a recording channel of the recording circuitry for providing a pixel signal to the recording channel (Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 5, Dragas further discloses each pixel is configured to be set to a stimulation mode, wherein the at least one electrode is connected to receive a stimulating signal (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels).
Regarding claim 6, Dragas further discloses each pixel is configured to be set to the stimulation mode followed by a recording mode, wherein a signal from the at least one electrode is connected to a source follower, which is further connected to a recording channel of the recording circuitry for providing a pixel signal to the recording channel, such that the signal detected by the at least one electrode in the recording mode corresponds to an intracellular action potential (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels; Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 7, Dragas further discloses each pixel comprises a plurality of electrodes and each pixel is configured to be set to an impedance measurement mode, wherein at least a first electrode is configured to be connected to receive a stimulating signal and at least a second electrode is configured to be connected to a source follower, which is further connected to a recording channel of the recording circuitry for providing a pixel signal to the recording channel (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels; Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 8, Dragas further discloses the recording channel comprises a current source, which is configured to provide a current with a fixed, pre-set frequency, and wherein the pixel in the impedance measurement mode is configured to be connected to receive a signal from the current source for receiving the stimulating signal (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels; Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 9, Dragas further discloses a stimulation unit for controlling generation of the stimulating signal, wherein the pixel in the impedance26 PATENTAttorney Docket No. AWA105measurement mode is configured to be connected to the stimulation unit for receiving the stimulating signal, wherein the stimulation unit is configured to sweep a frequency of the stimulating signal for performing impedance spectroscopy measurements (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels; Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 10, Dragas further discloses the stimulation unit comprises a current-steering architecture with independent source and sink outputs for generating output of two different current levels (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels).
Regarding claim 11, Dragas further discloses the stimulation unit comprises a charge balancing unit for preventing residual charge injection from electrode to cell (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels).
Regarding claim 12, Dragas further discloses a digital control unit being configured to provide control signals for controlling configuration of each pixel and each reconfigurable component (Fig. 2, see: 59,760-Electrode Array; Fig. 3, see: array pixel).
Regarding claim 13, Dragas further discloses each recording channel further comprises a signal conditioning unit, which is configured to receive a signal from the reconfigurable component of the respective recording channel and process the signal (Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 15, Dragas further discloses each reconfigurable component is configured based upon the measurement modality of the pixel corresponding to the (Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).

Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the prior art device disclosed by Dragas fails to teach or suggest “a reconfigurable component which is selectively configurable between a first mode, in which the reconfigurable component is configured to amplify a received pixel signal, and a second mode, in which the reconfigurable component is configured to selectively pass a frequency band of the received pixel signal”.
In the device disclosed by Dragas, each electrode is selectively addressable by a plurality of measurement channels (Fig. 2, see: electrode array and multiplexed configuration), which are each switchable coupled to a plurality of measurement modes (Fig. 2, see: AP Readout, Neurotransmitter Detection, Impedance Measurement), wherein the Impedance Measurement mode comprises a low-pass filter (analogous to the instantly claimed “second mode”) and the Neurotransmitter Detection mode comprises a plurality of transimpedance amplifiers (analogous to the instantly claimed “first mode”).  Therefore, it is the position of the Examiner that the device disclosed by Dragas anticipates the recited scope of in the instant claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J EOM/           Primary Examiner, Art Unit 1797